Citation Nr: 0313371	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  97-08 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

Entitlement to service connection for an eye disorder, 
claimed as secondary to service-connected otitis externa.

(The following issues will be addressed in a later decision: 
entitlement to service connection for arthritis of the spine; 
a sinus disorder; a throat disorder; and entitlement to 
restoration of a 10 percent rating for otitis externa; 
entitlement to an increased (compensable) rating for otitis 
externa; and to an increased rating for dorsal lumbar 
paravertebral myositis, currently rated as 20 percent 
disabling).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to 
September 1983.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1994 rating decision of the New York, New 
York, Regional Office (RO) of the United States Department of 
Veterans' Affairs (VA).  In that decision, the RO denied 
service connection for an eye condition.

The Board is undertaking additional development of the 
following claims: entitlement to service connection for 
arthritis of the spine, claimed as secondary to dorsal lumbar 
paravertebral myositis; entitlement to service connection for 
a sinus disorder, claimed as secondary to otitis externa; 
entitlement to service connection for a throat disorder, 
claimed as secondary to otitis externa; and entitlement to an 
increased rating for dorsal lumbar paravertebral myositis, 
currently rated as 20 percent disabling.

The Board has previously undertaken additional development of 
evidence relevant to claims on appeal pursuant to the 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  That 
regulation was invalidated by the United States Court of 
Appeals of the Federal Circuit.  Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

The VA General Counsel, in a precedent opinion, held that the 
Federal Circuit's decision in the Disabled American Veterans 
case does not prohibit the Board from developing evidence in 
a case on appeal before the Board, provided that the Board 
does not adjudicate the claim based on any new evidence it 
obtains unless the claimant waives initial consideration of 
such evidence by first-tier adjudicators in the Veterans 
Benefits Administration (VBA).  VAOPCCPREC 1-2003 (2003).  In 
accordance with both the Federal Circuit decision and the 
General Counsel opinion, the Board will proceed to develop 
evidence regarding the above-listed issues in the veteran's 
case; but the Board will not adjudicate any of those claims 
based on any new evidence it obtains unless the claimant 
waives initial consideration of such evidence by first-tier 
VBA adjudicators.

In a May 1986 rating decision, the RO reduced the rating for 
bilateral otitis externa from 10 percent to 0 percent.  The 
veteran filed a notice of disagreement with that decision in 
December 1986.  The record before the Board does not reflect 
that an SOC has been issued regarding the issue of 
restoration of a 10 percent rating.

In Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), the 
Court determined that, in a case in which a veteran expressed 
disagreement in writing with an RO decision and the RO failed 
to issue an SOC, the Board should remand the issue to the RO 
for the issuance of an SOC.  The Board will defer remanding 
the issue until after the completion of evidentiary 
development in other issues the veteran has appealed.

The veteran also has a pending claim and appeal for an 
increased rating, above the current 0 percent rating, for 
otitis externa.  That claim is inextricably intertwined with 
the appeal of the May 1986 rating reduction.  The Board will 
defer addressing the increased rating issue until the rating 
reduction issue is addressed.

In a July 1984 rating decision, the RO denied service 
connection for hearing loss.  In statements submitted by the 
veteran's representative in January 2003, the veteran appears 
to raise a claim for service connection for hearing loss, 
claimed as secondary to service-connected otitis externa.  
The RO has not yet addressed this new claim, and it is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for service 
connection for an eye disorder.

2.  The veteran was noted to have left eye ptosis during 
service, but no current disability related to that condition 
has been identified.

3.  Bilateral pinguecula was first noted several years after 
service, and was not incurred in service.

4.  The veteran's bilateral pinguecula is not medically 
linked to his otitis externa.


CONCLUSION OF LAW

No eye disorder, including bilateral pinguecula, was incurred 
or aggravated in service; nor is any current eye disorder 
proximately due to or the result of otitis externa or any 
other service-connected disease or injury.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, 
and 3.326 (2002).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See id.  The United States Court of Appeals for Veterans 
Claims (Court) has emphasized VA's duty to inform the 
claimant as to what evidence is needed and who is to obtain 
it.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim for service connection for an eye disorder.  The 
veteran's claims file contains medical records from service, 
private, and VA sources, including the report of a VA 
examination of the eyes.  The examination answered the 
pertinent questions raised by this case.  The veteran has not 
reported the existence of any relevant evidence that is not 
associated with the claims file.

The record also shows that the veteran has received the 
notice required by the new law and regulations.  VA provided 
the veteran and his representative with the May 1994 rating 
decision, a February 1996 statement of the case (SOC), and a 
December 1999 supplemental statement of the case (SSOC).  
These documents together relate the law and regulations that 
govern the veteran's claim.  These documents list the 
evidence considered and the reasons for the determinations 
made regarding that claim.  In an October 2002 letter, the RO 
informed the veteran and his representative of the type of 
evidence needed to support his claim, indicated what the 
veteran should do toward obtaining such evidence, and what VA 
would do.

II.  Service Connection for Eye Disorder

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

The veteran contends that he has an eye disorder that was 
caused by his service-connected otitis externa.  He asserts 
that his auditory canal disease, with recurrent ear 
infections, has affected other areas, including his eyes.

The report of the veteran's February 1980 service entrance 
medical examination reflects that his vision was 20/20 in the 
right eye and 20/30 in the left eye.  In July 1981, the 
veteran reported tearing of his left eye at night, and 
drooping of the left eyelid after swimming.  An examiner 
found slight ptosis of the left eye.  In a July 1983 
optometry screening, the veteran reported having drooping of 
the left upper eyelid with awakening in the morning.  He 
reported occasional blurring of his near vision.  The 
examiner noted slight, approximately three millimeter, ptosis 
of the left eyelid.  Testing revealed distant vision of 20/20 
in the right eye and 20/25 in the left, and near vision of 
20/20 in the right eye and 20/30 in the left.  In August 
1983, when the veteran sought outpatient treatment for 
recurrent ear infections, he also reported that his eyes had 
a yellow discharge.  The examiner noted no discharge from the 
eyes, and found that the conjunctiva looked normal.  The 
assessment was conjunctivitis by history.

After service, in September 1991, the veteran wrote that his 
chronic otitis externa was affecting his eyes.  

On VA examination in November 1992, he reported having 
chronic discomfort in his right eye.  Testing revealed near 
and far vision of 20/20 bilaterally.  The examiner noted 
pinguecula in both eyes.  There was no mention of ptosis.  

In January 1994, a VA physician reviewed the results of the 
October and November 1992 VA examinations.  The reviewing 
physician concluded that neither the bilateral pinguecula 
found in 1992, nor any other eye pathology, was secondary to, 
or the direct result of, the veteran's otitis externa.

There is no assertion or evidence that the veteran has a 
current disability related to the left eye ptosis noted in 
service.  A VA physician has specifically concluded that the 
veteran's bilateral pinguecula is not linked to his otitis 
externa.  There is no medical evidence or opinion linking the 
pinguecula to any other disease or injury incurred in 
service.  Therefore, the preponderance of the evidence is 
against service connection for an eye disorder, on either a 
direct or a secondary basis.


ORDER

Entitlement to service connection for an eye disorder is 
denied.




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



